 

Exhibit 10.3

 

Share Purchase Agreement

Confidential

 

Share Purchase Agreement

 

This Share Purchase Agreement (hereinafter referred to as “the Agreement”) is
entered into and executed by and between the following parties in Shanghai,
China on October 22nd, 2014:

 

Party A (Purchaser): SPI Solar Power Suzhou Co., Ltd.

 

Party B (Transferor):Liaoning Xinda New Energy Investment Co., Ltd.    

 

Target company: Chaoyang Tianhua Sunshine New Energy Investment Co., Ltd.

Party C (Share Pledgee): GD Solar Co., Ltd.

 

Whereas:

1. Target company Chaoyang Tianhua Sunshine New Energy Investment Co., Ltd.
hereinafter referred to as “project company”, which is funded by Party B on May
29th, 2013 with registered capital of 10 million RMB and paid-in capital of 10
million RMB, Party B has fulfilled the investment obligation and holds 100%
stocks of the targeted company. The company is located in High-tech Park of
Chaoyang City; legal representative: Zhang Jianhua; business scope: new energy
project investment and development, electric power project investment
management, agent and sale for crystalline silicon and other photovoltaic
materials (materials limited or banned by state is not allowed; materials that
shall obtain approval, license or qualification from relevant sectors are not
allowed before obtaining, materials can only be permitted by valid approval,
license and qualification).

 

 

 
 

--------------------------------------------------------------------------------

 

 



Share Purchase Agreement

Confidential





 

2. Party C is the general contractor of project engineering procurement
construction (EPC) who shall guarantee project completion acceptance has been
finished and combined to the grid and warrant project company will
pay outstanding EPC service payables to Party C, Party B is voluntary to pledge
Party B’s 100% shareholdings of the targeted company to Party C.

 

3. Party B is willing to transfer 100% shareholdings of target company to Party
A according to clauses as stipulated in the Agreement, Party B is willing to
purchase the above transferred shares and share under conditions as stipulated
in the Agreement, Party C agrees to purchase 100% shareholdings of Party B
according to clauses as stipulated in the Agreement, Party B shall give priority
to pay oustanding EPC project payables for Party C by gained share transfer
considerations.

 

Hereby, according to Corporation Law, Contract Law, the parties hereto reach an
agreement on share purchase as follows through friendly consultations on the
principle of mutual cooperation and mutual benefit:

 

Article 1 Definitions

 

Words and Terms in this Agreement shall have the same meaning as follows, unless
otherwise stipulated in the Agreement:

 

1.1 “Agreement” or “the Agreement” refers to this Share Purchase Agreement.

 

1.2 “Target share” refers to 100% shareholdings of target company that held by
Party B and Party A plans to purchase.

 

1.3 “share Transfer” refers to target share purchased by Party A from Party B
under terms and conditions as stipulated in the Agreement and target share
transfer action performed by Party B to Party A under terms and conditions as
stipulated in the Agreement.

 

1.4 “Delivery Completion Date” refers to the date that obtains the transferring
business license after completing delivery of targeted shareholdings and target
company and finishing transference registration of shareholder, new border
director in industrial and commercial bureau at the original company
registration place according to clauses of the Agreement. Delivery Completion
Date shall be took place within 10 days since Party A and Party B have confirmed
the qualified delivery date.

 

 
 

--------------------------------------------------------------------------------

 



 



Share Purchase Agreement

Confidential



 

1.5 “Target Company Transfer” refers to complete transfer all and any original
copy of materials related to capitals and business on target company operation
management including the administrative official seal, special financial seal,
special contract seal, all seal impressions of all departments (if have), all
industrial and commercial business licenses, materials related to human
resources, administration, finance, project information and technical
literature, together with all the contracts to Party A. Party B shall be borne
to all and any responsibilities arising from sealing without confirming with and
registration by Party A after transferring seals of target company to Party A.

 

1.6 “Related Party” refers to any company or entity that controls a “person
”directly or indirectly, or that controlled by this “person”, or that mutual
control or controlled with or by this “person” for any “person”. Term “control”
used herein this agreement for any person refers to (1) this person holds over
fifty percent (50%) issued capital stock; (2) votes to pass this person holds
over fifty percent (50%) votes or voting proxy that passes this person holds
over fifty percent (50%) votes; (3) pass through board of directors or most
members of similar institutions that is entitled to appoint this person, or (4)
capable of controlling the management or decision of this person through
contract or other ways.

 

1.7 “Third Party” refers to any natural person or legal person that with the
exception of all parties involving in the Agreement.

 

1.8 “All Parties” refers to all the parties of this Agreement, including Party
A, Party B, Party C and target company.

 

Article 2 Terms of Delivery

 

2 Party A shall consider the following requirements for purchasing target share:

 

2.1 Party B and the target company guarantee the following states under this
agreement are (and always will be) truthful, accurate, complete and
non-misleading;

 

2.2 The transactions related to this Agreement shall have obtained required
approval and permitted documents before finishing registration of all parties
and approval, registration, record, report and other procedures by local
government (if necessary);

 

 
 

--------------------------------------------------------------------------------

 

 



Share Purchase Agreement

Confidential





 

2.3 Party A and Party B have obtained formal approval (if necessary) of related
issues on target company share transfer from relevant authorities (including but
not limited to border of directors, border of shareholders, higher authority
sectors, etc. ); 

 

2.4 Party B shall have finished due diligence of target company and conduct due
diligence of statements and guarantees of Party B and target company shall have
no significant variance; and no events or circumstances that shall or could have
significant adverse effect towards legal registration, business permit,
intellectual property, asserts and liabilities, business operation, account tax,
project construction, environmental protection or other aspects have occurred;
Party A is entitled to adjust share transfer considerations or require Party B
and target company to amend within a limited time, so as to ensure no
significant variance occurs in statements and guarantees after amendment if due
diligence of target company conducted by Party A has significant variance with
statements and guarantees of party B and target company;

 

2.5 Party B shall guarantee that the10MW photovoltaic power station project of
the project company have obtained necessary related approval process and
operation process, including but not limited to: registration documents of
project approval and record, project determination documents, project documents
of construction stage, documents of grid-connection and operation, etc.;

 

2.6 Legal documents needed for signing delivery by both parties;

 

2.7 share pledge or limitation of rights of target company has been released.

 

Article 3 share transfer arrangement and considerations

 

Both parties agree the following terms on the basis of consensus:

 

3.1 Party B agrees to transfer to party A, Party A agrees to assign target
share, and Party C agrees to cooperate on handling formalities of shares custody
for the convenience of finishing share delivery and industrial and commercial
transfer registration formalities successfully and in time by Party A and Party
B. Party A, Party B and Party C all agree to finish target share delivery,
industrial and commercial transfer registration formalities and target company
transfer in accordance with clause 3.5.2 after signing this Agreement, Party A
shall pay Party B in accordance with terms of payment as stipulated in the
Agreement.

 

 
 

--------------------------------------------------------------------------------

 

 



Share Purchase Agreement

Confidential



 

3.2 All expenses, costs, dues, debts or/and existing debts related to all
relevant approval formalities of photovoltaic power station project of target
company that the target company shall be borne to the target company, if it
fails to pay before the stipulated delivery date and result in target company
still have to bear the payment obligation after delivery date, Party B agrees
Party A to deduct the expense from share transfer considerations paying to Party
B or Party B shall make compensation for Party A. Target company and Party A
shall not be responsible to debts or/and existing debts before delivery, Party B
shall be responsible for bearing debt obligations of such matters. Party A is
entitled to deduct the expense from share transfer considerations paying to
Party B or Party B shall make compensation for Party A if target company take
the payment loan. Party A shall cooperate if requires to sign relevant credit
and debt transfer agreement with any third party. Assets, credits and labor
relation with employees of target company are still remained unchanged in the
target company.

 

3.3 Party A enjoys corresponding stockholder's right according to its target
share after transfer and take corresponding stockholder’s obligations since
delivery date. Investment and shareholdings of stockholder in target company
before and after transferring target share are as follows:

 

Stockholder’s name

Shareholdings before transfer

Shareholdings after transfer

Party B

100%

0%

Party A

0

100%

Total

100%

100%

 

3.4 Target share transfer consideration. Target share transfer consideration.
Subjected to this agreement's conditions, according to the information disclosed
by Target B and the agreement's representations and warranties, the transfer
amount in this agreement is RMB100 million (amount in words: RMB0.1 billion)
which among it the consideration for shares is RMB10 million; In order to repay
the target company's oustanding EPC project payables, the rest of RMB90
million should be paid to target company by Party A.

 

 
 

--------------------------------------------------------------------------------

 

 



Share Purchase Agreement

Confidential



 

3.5 Terms of payment:

 

3.5.1 Party A shall pay RMB10 million in ten days after this agreement be
signed;

 

3.5.2 After Party B receive the advance payment, Party B shall cooperate with
Party A or the third party intermediary appointed by Party A to do the
investigation (law, business aspects and so on). After 10 working days which the
purchaser complete the investigation and the second agreed preconditions in this
agreement has been confirmed, Party C shall aid in transact share release so
that Party A and Party B can accomplish the target alternation registration
formality and target company handover. After the delivery finished, Party A
shall pay RMB80 million in cash on December 20,2014;

 

3.5.3 Within one year from the date of the completion of this transaction
settlement, if the target company or/and transferor without violation of this
agreement’s statement and guarantee, Party A finished the transaction within one
year, Party A should pay the spare money RMB10 million to the transferor’s
appointed account.

 

3.6 Before final payment of the cash amount, if the target company and/or breach
this Agreement and the transfer of "representations, warranties" clause, and
cause actual losses to the purchaser, the purchaser is entitled to unpaid
consideration payable directly deductible the amount of loss, and the balance
will be paid after deduction of the loss to the transferor at the time specified
accounts receivable final payment of the cash payments. Party to meet the unpaid
price is insufficient to pay for damage caused to the Party, the transferor
shall bear the corresponding liability. Above compensation for Party Party does
not affect any other rights enjoyed under the applicable laws and this Agreement
or relief, without prejudice to any rights of other parties except the
responsible party under this Agreement or relief enjoyed.

 

3.7 Both parties should be required on the basis of Chinese law, Each Party is
fully liable for the payment of all taxes and other fees related to this
Agreement. Party B and target company should pay the taxes according to relevant
tax rules to competent tax authorities. If party b and target company didn’t pay
the tax and tax authorities enforce party A or target company to pay its tax,
party A has the right to make recovery from the party B’s share transfer
consideration.

 

 
 

--------------------------------------------------------------------------------

 



 



Share Purchase Agreement

Confidential



 

Article 4 Statement and Guarantee

 

4.1 In order to fulfill the purpose of this agreement, Party B and the target
company should make statement and warrants to Party A respectively and
separately as follows (contents of situation that have disclosure to Party A are
shown in appendix 1 “Disclosure Letter” ):

 

4.1.1 Party B valid target equity acquisition, in addition to the protocol
disclosure, target equity does not exist any pledge, guarantee or other third
party right restrictions, obstacles and other defects; if there are other Target
Corp equity pledge, guarantee or other third party rights restriction, Party B
shall, before the closing from the target equity pledge, to guarantee or other
third party rights restriction, or agreement the parties signed an agreement on
the rights restrictions for processing, in order to achieve the purpose of this
Agreement

 

4.1.2 There exists no contract, agreement or other arrangement that under this
agreement by Party B or target equity related Target Corp as a signed, the
transfer of ownership or Party A that may have a significant adverse impact;

 

4.1.3 In addition to Party A disclosure cases, there exists no other financing
files about Target Corp and related agreement of other shareholder rights or
documents, which would adversely affect the acquisition of or possible terms and
if a Target Corp has obtained the consent of the consent of the relevant obliges
Target Corp does not exist in previous financing documents

 

4.1.4 According to the provisions of the articles of association of the company,
Party B should finish invest timely and complete. And maintained its integrity
in addition to do not show any drawing or transfer of assets behavior;

 

4.1.5 Parties to this Agreement does not violate any of the applicable laws,
regulations, rules or orders, and have received or will receive all the
necessary government authorities for approval or registration / filing; such
transactions also does not violate any to Party B, Target Corp as an object or
Party B, Target Corp for any contract, a party or the assets of a binding
agreement or other documents, and have obtained agree with all required third
party

 

 
 

--------------------------------------------------------------------------------

 



 



Share Purchase Agreement

Confidential



 

The 4.1.6 Unless otherwise expressly agreed, provisions agreement of each of the
representations and warranties shall be deemed to the signing of this agreement,
the delivery date and delivery on the date of completion was reiterated

 

4.2 To fulfill the purposes of this agreement, Party B and the Target
Corp jointly to the party represent and warrants as follows

 

4.2.1 Target Corp provides Party A with the authenticity, accuracy and integrity
of the register of shareholders to reflect all the shareholders and the
equity of the Target Corp status.

 

4.2.2 Target Corp has fully and completely disclosed business operation status
and its risk to Party A, and there is no any other things that will damage Party
A or put it at risk.

 

4.2.3 For the implementation of this agreement, Target Corp need to provide the
documents, data and information are true, complete and accurate reflection of
the Target Corp's financial situation and operating results in the corresponding
period.

 

4.2.4 Target Corp establishes its enterprise according to the conditions and
procedures prescribed by Chinese legally, and make sure its establishment and
survive has\obtained all necessary government approvals and permits

 

4.2.5 Unless specified disclosure cases to Party A otherwise, the Target Corp
has no other non-disclosed Associate Companies to Party A

 

4.2.6 Unless specified disclosure cases to Party A otherwise, the Target Corp
has no other not disclosed subsidiary company to Party A. Target Corp has
complete and sufficient ownership under its name property and debt. Target Corp
does not have any form of guarantee has not set up the property mortgage,
pledge, lien, a deposit or other real right for security, also does not exist
any form of the common right of ownership or other third party

 

4.2.7 Target Corp have made use in the management of patent, trademark ownership
and use, non-patented technology and other intellectual property rights. Target
Corp have the right to use, through the implementation of, licensing, license
implementation, transfer any lawful means to obtain commercial interests by
Target Corp all or part of the intellectual property rights

 

 
 

--------------------------------------------------------------------------------

 



 



Share Purchase Agreement

Confidential



 

4.2.8 Target Corp use patent, trademark, non-patent technology of any
intellectual property does not infringe the rights of any third party, without
the presence of any use of the individual or entity company of intellectual
property rights make any claim, or any related license or agreement, effective
legal question or doubt, Target Corp will continue to have / use it now owns and
/ or the use of all the intellectual property rights

 

4.2.9 Target Corp without any significant debt that will affect their daily
business develop normally and contingent liabilities

 

4.2.10 Target Corp should always comply with the tax laws, tax and tax
departments since its inception to the completion date, clear pay all fees and
make sure it has been paid in full, not received tax or any other authority
department issued a collection of documents, and not because of tax problems by
any adversely affect the punishment to the transaction, not there are unsettled
to this transaction and adversely affected tax investigation or dispute

 

4.2.11 Target Corp does not have illegal acts, not under judicial or
administrative punishment to the relevant competent departments or any other
organs of power

 

4.2.12 Target Corp that in any court, arbitration tribunal or the administrative
organs are not open to or threaten Target Corp and may prohibit the formation of
this agreement or otherwise affect the validity of this agreement or the
execution of litigation, arbitration or other proceedings; Party B and Target
Corp do not know any existing litigation, arbitration or administrative
procedure of punishment that may dispute illegal behavior

 

4.2.13 Target Corp has complied with all the provisions of the Chinese laws
relating to employment, housing provident fund management, timely and full
payment of wages and other remuneration, and pay all as an employer shall pay
for the employee's social insurance and housing provident fund and other related
costs, does not exist for non-payment or outstanding behavior

 

 
 

--------------------------------------------------------------------------------

 



 



Share Purchase Agreement

Confidential



 

4.2.14 Up to the date of signing of this agreement, the Target Corp and its
employees or former employees does not exist any pending labor dispute
arbitration or litigation

 

4.2.15 In order to maintain normal operation, Target Corp has maintained its
business within the scope of business license, any concession (if any), approved
by the government, such licenses, franchise (if any), approved by the government
always retains its full effect, Party B and Target Corp should ensure there is
no any not disclosed to Party A which may cause any such license, concession or
government approved the validity of impaired causes. Party B guarantees that the
item company holds a 10 MW photovoltaic power plant project has obtained all
necessary relevant approval procedures and operating procedures, including but
not limited to: project archival filing registration approval document, project
documents, documents of project construction stage, grid or operations of phase
instruments books, the project construction of legal compliance

 

4.2.16 In addition to Party A disclosure of the case, the Target Corp has not
reached or sign any loans (including corporate bonds and other debt related
contract) or debt contract

 

4.2.17 In addition to Party A disclosure of the case, the Target Corp is not
associated with any party to reach or sign any contract or commercial
arrangements

 

4.2.18 Target Corp doses not have the deal between respective directors and
senior managers or form any loans or loan arrangement

 

4.2.19 loss or damages in lawsuits that damages Target Corp due to lack of the
written consent from Party A shall be borne by Party B

 

4.2.20 Losses due to fire or other majeure force caused to the Target Corp
property before delivery completion date shall be borne by Party B.

 

4.2.21 Party B guarantees that the project 10MW generating capacity of not less
than 14.08 KWH in the first year, Party B shall assume joint responsibility to
ensure that the power output and income

 

4.2.22 Party B guarantees that company complies with all applicable
environmental laws and shall not be in violation of any of the law in any of the
major aspects, and holds the legally required environmental permits operation
obtained and not any of the license violation in any major aspect

 

 
 

--------------------------------------------------------------------------------

 



 



Share Purchase Agreement

Confidential



 

4.2.23 Unless otherwise expressly agreed of this Agreement, each of the
representations and warranties shall be deemed to the signing of this agreement,
the delivery date and completion date was reiterated

 

4.3 The parties promise that since the date of signing of this agreement, each
party shall promptly disclose in writing to the other party once aware of any
violation of the provisions of this Agreement and any representations and
warranties

 

4.4 It is defined as a transition period since the date of signal to the date of
completion. During this period, Party A can be sending personnel to the Target
Corp, began to participate in the field to understand the Target Corp
management, continue to perform the duty of loyalty and duty of diligence, the
Target Corp of Party B shall have the obligation to supervise the nomination and
appointment to the Target Corp's directors and senior management at the same
time, prior to delivery finish date, without Party A's prior written consent or
requirements, the Target Corp shall not engage in or a commitment to engage in
the following activities:

 

4.4.1 Any increase, reduce, transfer, pledge or other disposition, or authorize
any options or rights of any equity interests, or the occurrence of debt
convertible into equity in registered capital;

 

     4.4.2 Any merger, sale of assets or overall transfer of businesses, suspend
operations or other similar acts which can cause any significant change to the
company's organization and operation;

 

     4.4.3 Any acquisitions of equity or assets or make any disposition or
change to its existing assets or investments;

 

     4.4.4 Any borrowing, debt obligations or external security behavior;

 

4.4.5 Declare or pay any dividend or distribute profits in any other way or pay
high compensation or other high remuneration to the directors, supervisors and
senior management personnel;

 

4.4.6 Any sale, lease, transfer, or set the mortgage, pledge, lien and any other
security interest or any other manner dispose of the target company's assets or
business;

 

     4.4.7 Compromise, reconciliation, relief, relieve or mediation with the
target company of any related litigation, arbitration or other proceedings,
thereby increasing the burden on the target company or liabilities;

 

4.4.8 Take any other actions of conflict or violation of this agreement or that
may affect the completion of this transaction or the actions subsisting;

 

 
 

--------------------------------------------------------------------------------

 

 



Share Purchase Agreement

Confidential





 

     4.4.9 Except for this Agreement any other modification of the articles of
association or other organizational documents;

 

4.4.10 Change board seats;

 

4.4.11 Any significant change on audit firm or any accounting system and
policies.

 

Article V Confidentiality clause

 

     5.1 In addition to the party providing the information to the contrary
written statements, both for the performance of this contract, or to allow the
other party to the other party knows the information is confidential information
belonging to the party.

 

     5.2 Regardless of the reasons why public information, the information which
has been disclosed to the public, from the date of disclosure will no longer
belongs to confidential information.

 

     5.3 Without any written permission one opposition party should not reveal
any confidential information to any third part, including contract itself;
Except for the performance of its obligations under this contract, any party
should not use another party’s confidential information.

 

5.4 Each party shall be responsible for the same should bound its employees to
fulfill all the obligations under the contract of agreed confidentiality duty.

 

     5.5 Any party disclosure under the following circumstances or use of
confidential information of the other party should not be considered as
violation of the obligation of confidentiality provisions of this article:

 

(1) In order to fulfill obligations of this contract;

 

     (2) Any party is entitled to disclose in accordance with national laws,
regulations, or under the requirement of powered state organs;

 

     (3) The written permission of the other party to a third party disclosure.

 

      5.6 After termination of the contract the terms still have legal force.

 

Article VI Agreement termination and Violation responsibility

 

     6.1 Except for any other agreement, any party in violation of any of its
guarantee under this Agreement, or any other provision of the agreement, thereby
causing the other party for any costs, liability or suffered any direct economic
losses, the defaulting party shall compensate for any of the above costs,
liability or damages to other parties. The compensation shall be equal to the
actual loss occurs due to the non-breaching party suffered breach and all
deprived deserved benefits.

 

 
 

--------------------------------------------------------------------------------

 

 

Share Purchase Agreement

Confidential

 

6.2 If Party A fails unjustified payments on time under this Agreement, Party B
agreed to give ten (10) business days of payment grace period ("grace period"),
if Party A has not yet pay within the grace period, since the starting date of
the grace period, Party B is entitled to a daily late fee by three times of bank
loan interest rate Until all deal with payment. In the above-mentioned grace
period, if the Party A has not yet paid the sums due, Party B has the rights to
terminate this contract; Meanwhile, Party B will return the relevant funds which
have been paid. Except for the failure of completing the period of this
agreement out of the party B or the target company’s reason.

 

6.3 If one of the following situations occurs, Party B is entitled to request a
full refund of interest on bank loans over the same period in prepayments of
principal and interest arising from prepayments of principal calculated:

 

(1) After the advance payment to Party B, or within the extension period of the
term of this Agreement, Party B remove the "Equity Purchase Agreement" and
terminate this goal tender offer out of reasons not attributable to the Party
A's request to.

 

(2) Since prepayment from Party A, or according to the extension of the term of
this agreement, the two parties meet the closing conditions but refuse to apply
the equity change registration which causes no delivery.

 

(3) If, after advance payment from the Party, Party B fails to satisfy all
closing conditions, the parties agree and acknowledge that automatically gives
some time to Party B to satisfy closing conditions. If Party is still unable to
meet the closing conditions within this period, and lead to delay or change of
registration or failure of stake delivery (unless further appropriate postponed
for technical reasons), in addition to Party B agreed to further delay in order
to satisfy closing conditions or exemptions Party meet all or part of the
closing conditions or Party B agrees to further extension handle equity change
of registration outside (in this case in accordance with the requirements of
Party B shall continue to fulfill its obligations, including delivery, including
under "Equity purchase Agreement" entry), Party B is entitled to request a full
refund of the prepayment of principal and prepayments interest generated by the
gold bank lending rate calculation.

 

(4) Since advance payment from Party B, or in accordance with the extension of
the term of this Agreement, this Agreement is unable to perform due to force
majeure reason or continue to perform under this Agreement will enable the
purpose can not be achieved , either party shall be entitled to demand the
lifting of this Agreement and the termination of this equity acquisition
targets, while Party B is entitled to request a full refund with interest rates
for bank loans and prepayments of principal prepayments calculations generated
by the principal.

 

 
 

--------------------------------------------------------------------------------

 

 



Share Purchase Agreement

Confidential



 

Article VII Law application and dispute resolution

 

    7.1 This contract is applicable to People's Republic of China law, and
subject to its jurisdiction.

 

   7.2 Agreement dispute shall be resolved through friendly consultations within
parties. If it can not be resolved, either party may apply to the people's court
has jurisdiction over the location of the plaintiff's lawsuit.

 

7.3 During the lawsuit proceedings, the uncontroversial terms of the contract
will still be fulfilled.

 

Article VIII General Conditions

 

8.1 Contract Integrity

 

     This is a consensual contract of parties. It supersedes all prior or
contemporaneous oral or written communications, proposals, representations and
warranties. The relevant quote, order, acknowledgment, or other communication
between the parties on this contract in the contents has any conflict with this
contract, are all in accordance with this contract.

 

8.2 Force Majeure

 

     In this contract, force majeure means unforeseeable, unavoidable and
insurmountable objective conditions, including: war, fire, floods, typhoons,
earthquakes, policy changes or other events of force majeure. After the above
force majeure, the party affected by force majeure shall notify the other
parties immediately. And the party affected by force majeure shall provide proof
of the competent authorities within 15 days after the incident eliminated. After
providing proof of the foregoing, force majeure party does not bear the
liability of violation.

 

8.3 Severability

 

     If any provision of this contract as a result of any causes in whole or in
part invalid, the other provisions of this contract remains the original effect
and should be fulfilled.

 

8.4 Title

 

     The title of this contract for convenience only and shall not affect the
interpretation of any provision of this contract.

 

 
 

--------------------------------------------------------------------------------

 

 



Share Purchase Agreement

Confidential



 

Article IX Others

 

   This agreement is signed and sealed by the parties and has six copies. Both
Parties A and B hold two copies. The Target Company, Party C hold one copy
respectively. All these copies have the same legal effect.

(No text below)

 

 

(This is the signature page)

 

Party A: SPI Solar Power Suzhou Co., Ltd.

Legal representative or authorized representative:

October 22, 2014 (seal)

 

B: Liaoning Xinda New Energy Investment Co., Ltd.

Legal representative or authorized representative:

October 22, 2014 (seal)

 

Target Company: Chaoyang Tinahua Solar New Energy Investment Co., Ltd.

Legal representative or authorized representative:

October 22, 2014 (seal)

 

Party C: State Energy Photovoltaic Co., Ltd.

Legal representative or authorized representative:

October 22, 2014 (seal)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Annex I: Disclosure Letter